Citation Nr: 0208342	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  01-05 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
tension headaches.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a cyst on the left ear.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
gastroesophageal reflux disease (GERD), claimed as due to 
undiagnosed illness.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
irritable bowel syndrome (IBS), claimed as due to undiagnosed 
illness.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of influenza, including fatigue, claimed as due to 
undiagnosed illness.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
short-term memory loss, claimed as due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from October 1987 to October 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board remanded this case in August 2001 for further 
development.  As noted in the August 2001 Remand, the issues 
certified to the Board were previously denied in rating 
decisions in November 1997 and January 1998, but, despite 
appropriate notification, appeals were not perfected.  Upon 
being informed of the requirement of new and material 
evidence to reopen the claims to service connection, 
previously denied, the veteran indicated his desire to reopen 
the claims as listed on the title page of this decision.

Subsequent to the Board's August 2001 Remand, in a December 
2001 decision, the RO reopened the veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disorder, including depression and post-traumatic stress 
disorder (PTSD), based on new and material evidence.  In the 
same December 2001 decision, the RO granted service 
connection and assigned a 70 percent rating for PTSD.  
Although the veteran's representative listed the issue of 
whether new and material evidence has been submitted to 
reopen the claim of service connection for an acquired 
psychiatric disorder, to include depression and PTSD, in the 
May 2002 Written Brief Presentation, having been reopened and 
granted by the RO, this issue is no longer on appeal.  
Accordingly, the Board will not address this issue on appeal.

With respect to the procedural history outlined above, the RO 
informed the veteran of the laws regarding how to reopen a 
claim for service connection based on new and material 
evidence in the May 2001 statement of the case.  In the 
January 2002 supplemental statement of the case, the RO 
adjudicated and denied these issues on a direct basis, 
instead of reopening them first, based on new and material 
evidence.  Once an RO decision becomes final under 38 
U.S.C.A. § 7105(c) (West 1991), "the Board does not have 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

In this case, the RO notified the veteran of the relevant 
laws in the May 2001 statement of the case, regarding whether 
to reopen the claims for service connection for stomach 
problems, to include GERD and IBS, claimed as due to 
undiagnosed illness; residuals of influenza, including 
fatigue, claimed as due to undiagnosed illness; and short-
term memory loss, claimed as due to undiagnosed illness.  
Accordingly, the Board finds that the veteran has not been 
prejudiced by the RO's adjudication of these issues on a 
direct basis in the January 2002 supplemental statement of 
the case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Therefore, the Board will address these issues on a new and 
material basis below.  See Barnett, 83 F.3d at 1383.



FINDINGS OF FACT

1.  The veteran was last denied service connection for 
stomach problems, to include GERD and IBS, both claimed as 
due to undiagnosed illness; and residuals of influenza, 
including fatigue, claimed as due to undiagnosed illness, in 
a November 1997 rating action; an appeal was not perfected.

2.  The veteran was last denied service connection for short-
term memory loss, claimed as due to undiagnosed illness, in a 
January 1998 rating action; the veteran did not perfect an 
appeal.

3.  The documents added to the record since November 1997 in 
connection with the veteran's attempt to reopen his claims 
for service connection for stomach problems, to include GERD 
and IBS, both claimed as due to undiagnosed illness, and 
residuals of influenza, including fatigue, claimed as due to 
undiagnosed illness, are not, by themselves or in connection 
with evidence previously assembled, so significant that they 
must be considered in order to fairly decide the merits of 
these claims.

4.  The documents added to the record since January 1998 in 
connection with the veteran's attempt to reopen his claim for 
service connection for short-term memory loss, claimed as due 
to undiagnosed illness, is not, by itself or in connection 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
that claim.

5.  Headaches are manifested by subjective complaints, with 
objective evidence of daily tension attacks, controlled with 
medication, but not averaging more than one in two months 
over the last several months.

6.  The residuals of a cyst of the left ear are not 
moderately disfiguring or manifested by a superficial poorly 
nourished scar with repeated ulcerations, which is tender and 
painful on objective demonstration, or result in exfoliation, 
exudation or itching and involvement of an exposed surface or 
extensive area; nor does it limit the function of the ear. 


CONCLUSIONS OF LAW

1.  Evidence received since the November 1997 denial by the 
RO of entitlement to service connection for stomach problems, 
to include GERD and IBS, both claimed as due to undiagnosed 
illness; and residuals of influenza, including fatigue, 
claimed as due to undiagnosed illness, is not new and 
material, and the claims for those benefits may not be 
reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5108, 5126 (West Supp. 2001); 38 C.F.R. § 3.156(a) 
(2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

2.  Evidence received since the January 1998 denial by the RO 
of entitlement to service connection for short-term memory 
loss, claimed as due to undiagnosed illness, is not new and 
material, and the claim for that benefit may not be reopened.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108, 
5126 (West Supp. 2001); 38 C.F.R. § 3.156(a) (2001), 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

3.  The criteria for a 10 percent evaluation for headaches 
have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 5108, 5126 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.20, 4.124a, Diagnostic Code 8100 (2001), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

4.  The criteria for a compensable evaluation for residuals 
of a cyst of the left ear have not been met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5108, 5126 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.20, 4.124a, Diagnostic 
Code 7800, 7803, 7804, 7805, 7806, 7819 (2001), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled with respect to the claims concerning stomach 
problems, to include GERD and IBS, both claimed as due to 
undiagnosed illness; and residuals of influenza, including 
fatigue, claimed as due to undiagnosed illness; short-term 
memory loss, claimed as due to undiagnosed illness; tension 
headaches; and residuals of a cyst on the left ear.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  In this regard, the Board notes that the statement 
of the case and supplemental statement of the case sent to 
the veteran notified him of the evidence required to grant 
his claims, and of the information and evidence needed to 
substantiate them.  Thus, the notification requirements of 
the VCAA have been satisfied, and there is no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  As to this duty to assist, it is observed that 
the veteran's service medical records have been associated 
with the claims file, and the RO obtained the records of the 
veteran's relevant post service medical treatment that he 
indicated were available.  Further, it is observed that the 
veteran has been examined for VA purposes in connection with 
his claims regarding headaches and residuals of a cyst on the 
left ear.  (VCAA does not require examinations in claims to 
reopen if new and material evidence has not been presented or 
secured.)  Under these circumstances, the Board finds that, 
as with the notice requirements of the VCAA, the development 
requirements of that law also have been met.  The RO also 
sent the appellant a letter dated in October 2001 that 
requested additional evidence.  This letter notified the 
veteran of the type of evidence necessary to substantiate the 
claim.  It informed him that it would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  Therefore, the Board may proceed to 
address the merits of the veteran's claim.

II.  New and Material Evidence

The record reflects that the veteran first submitted an 
application for benefits relating to stomach problems, to 
include GERD and IBS, both claimed as due to undiagnosed 
illness, and residuals of influenza, including fatigue, 
claimed as due to undiagnosed illness, in September 1994.  
These claims were denied in November 1997, after the RO 
considered the veteran's service medical records, the reports 
of examination conducted for VA purposes in June 1994, May 
1995, January 1996, and October 1996.  The RO also considered 
VA outpatient treatment records cumulatively from 1991 
through 1994.  

The veteran's service records showed complaints of nausea 
vomiting and diarrhea, which was assessed as a viral 
syndrome.  In May 1994, the veteran was diagnosed with GERD.  
In May 1995 he was diagnosed with diarrhea possibly secondary 
to malabsorption syndrome and GERD.  The RO denied the claim 
because the veteran's stomach problems were caused by 
irritable bowel syndrome and GERD.

Although the veteran was treated for flu like symptoms during 
service, there was no subsequent of current diagnosis of flu 
or flu like symptoms at any time after service. 

In October 1997, the veteran filed a claim for entitlement to 
service connection for short-term memory loss, claimed as due 
to undiagnosed illness.  In a January 1998 decision, the RO 
denied this claim after considering the veteran's service 
medical records, VA outpatient treatment records from 1994 to 
1997 and VA examination reports dated from May 1995 and 
December 1997.  The RO concluded that there was no medical 
evidence of a diagnosis of short-term memory at any time 
during or after service.

The veteran was advised of the decision to deny his claims 
for service connection for stomach problems, to include GERD 
and IBS, both claimed as due to undiagnosed illness; 
residuals of influenza, including fatigue, claimed as due to 
undiagnosed illness; and an acquired psychiatric disorder, 
including depression in a letter addressed to him in November 
1997.  This letter also included notice of his appellate 
rights 

The veteran was advised of the decision to deny his claim for 
service connection for short-term memory loss, claimed as due 
to undiagnosed illness in a letter addressed to him in 
January 1998.  This letter also included notice of his 
appellate rights. 

Although the veteran filed a subsequent timely notice of 
disagreement to the foregoing decisions in April 1998, and 
the RO issued a statement of the case in May 1998, the 
veteran failed to file a timely appeal.  The RO explained 
this to him in correspondence issued in January 2001.  Since 
no appeal was taken with respect to these decisions, they 
became final.  See 38 C.F.R. § 3.104, 20.302, 20.1103, as in 
effect in November 1997 and January 1998.  

Under applicable criteria, claims that are the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to them.  If the claim is 
thus reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996).  For claims received prior to August 29, 2001, as is 
the case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
(For claims filed on and after August 29, 2001, new and 
material evidence is defined as set out at 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§ 3.156.  Since the matter currently before the Board was 
initiated in November 1999, however, the pre-August 29, 2001 
definition of new and material evidence must be used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The evidence associated with the claims file since the last 
final decisions in November 1997 and January 1998 include 
numerous VA medical records dated from 1999 and thereafter, 
together with a number of statements from the veteran.  With 
respect to the claims for stomach problems, to include GERD 
and IBS, both claimed as due to undiagnosed illness; and 
residuals of influenza, including fatigue, claimed as due to 
undiagnosed illness, the Board finds that while they may be 
new, they are not material.  The VA medical records 
essentially concern disabilities other than those listed in 
this paragraph.

While certain VA medical records dated after 1999 indicate 
diagnoses of stomach problems and easy fatigability, none of 
these records reflect the conclusion by those medical 
personnel examining or treating the veteran, that they 
considered these problems to be in any way related to 
service, or to an undiagnosed illness.

The veteran submitted a Social Security Administration (SSA) 
decision dated in December 2001, in which the adjudicator 
found the veteran to be disabled by asthma, GERD, migraines, 
and PTSD.  While this evidence is new, it is not material 
because it does not link the veteran's GERD to service.  
Furthermore, the veteran reported in a written statement 
received by the Board in January 2002 that the evidence to 
substantiate his claim before SSA is the same that he 
submitted to the RO.  Therefore, the Board finds that it is 
not necessary to obtain additional medical records from SSA, 
because these records have already been considered as part of 
the record to be not new and material. 

The evidence received since the last final decisions does not 
contain a diagnosis of short-term memory loss that is related 
to service or to an undiagnosed illness,

As to the statements submitted in connection with his appeal, 
none address the veteran's claims regarding stomach problems, 
to include GERD and IBS, both claimed as due to undiagnosed 
illness, and residuals of influenza, including fatigue, 
claimed as due to undiagnosed illness, with any 
particularity, other than to say he has had these problems 
over the years.  

Similarly, the veteran's statements either fail to address 
his claims or, to the extent they may be considered to 
address it, say nothing more than was understood of the 
veteran's contentions when his claims were previously denied.  
The repetition of the veteran's contentions that he developed 
these disorders either during or as a result of service, 
cannot be considered new evidence, but merely cumulative 
evidence.  Therefore, these statements cannot be considered 
to meet the definition of new and material, and cannot by 
themselves or in connection with evidence previously 
assembled be considered so significant that they must be 
considered together with all the evidence to fairly decide 
the merits of the veteran's claims.  

Under the foregoing circumstances, the Board concludes that 
with respect to the veteran's claims as it concerns stomach 
problems, to include GERD and IBS, both claimed as due to 
undiagnosed illness; residuals of influenza, including 
fatigue, claimed as due to undiagnosed illness; and short-
term memory loss, claimed as due to undiagnosed illness, he 
has not submitted evidence that is new and material and the 
claims for service connection for these disabilities is not 
reopened.

III.  Increased ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2001).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
service medical records pertaining to the service-connected 
disabilities at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Historically, service connection was initially granted for 
tension headaches, in a November 1997 RO rating decision, and 
post-operative residuals of a cyst on the left ear, in a 
November 1992 RO rating decision.  The veteran's service 
connected tension headaches are presently rated as 
noncompensably disabling under Diagnostic Codes 8199-8100 (by 
analogy for migraine headaches).  His post-operative 
residuals of a cyst on the left ear is presently rated as 
noncompensably disabling under Diagnostic Code 7819 for new 
growths, benign skin. 

a.  Facts

According to VA outpatient treatment records cumulatively 
dated during 1999 and 2000, the veteran migraines were fairly 
controlled.  According to a January 1999 VA outpatient 
treatment record, the veteran's migraine headaches were noted 
to be stable.  In October 1999, the veteran was prescribed 
Percocet #10, as needed, for pain relief.  Darvon was 
discontinued because the veteran indicated that it did not 
help.

According to an April 2000 record, the veteran was prescribed 
Neurontin, which appeared to help his symptoms.  The veteran 
reported that Darvon was not helpful.  The veteran also began 
to take Percocet, as needed.  The veteran was taken off 
Maxalt/Imitrex because it did not help.

According to a November 2000 VA examination report for ear 
disease, the examiner noted that ordinary activity was 
impossible during a headache attack.  During an attack, the 
veteran would stay in bed.  When he was not having a migraine 
attack, he was able to maintain a fairly normal lifestyle, 
including bass fishing, even though he would have a chronic 
low level headache.  The veteran also reported development of 
a cyst over the left pinna in 1991.  He complained of 
subsequent discharge, pain, and itching.  He remarked that 
these problems were intermittent and related to cerumen 
discharge.  He denied any previous surgery.  Physical 
examination revealed that there was no tissue loss of the 
left ear.  The left superior anti-helical fold had a 
thickening of the cartilage.  The examiner commented that no 
definite cyst was palpable.  The external canals were without 
edema, scaling, or discharge.  The examiner diagnosed chronic 
migraine headaches, and thickened left ear cartilage with no 
evidence of infection.

According to a November 2001 VA outpatient record, the 
examiner provided a referral diagnosis of migraine headaches 
resulting from vascular headaches.  The veteran complained of 
tolerable to severe migraine headaches.  Another outpatient 
record dated several weeks later indicates a diagnosis of 
recurrent migraine headaches and treatment with APAP/codeine.

According to a November 2001 VA neurologic examination report 
the veteran complained of daily migraine headaches and 
chronic daily headaches, and he has been treated at the VA 
neurology clinic.  By history, the veteran was prescribed 
Tylenol 3 in February 2001, and he reported no headaches or 
migraines.  The veteran reported that he stopped taking 
Tylenol 3, three weeks before this examination, and he felt 
that a migraine was developing.  He has a history of 
bitemporal headaches, photophobia, nausea, and vomiting.  
Physical examination revealed was essentially normal.  The 
examiner diagnosed migraines and chronic headaches that were 
controlled with Tylenol 3.

According to a December 2001 addendum to the November VA 
neurologic examination report (which was written by the same 
physician), the physician opined that the veteran did not 
currently have migraine headaches.  His headaches were 
controlled with medication.  The veteran did have daily 
tension headaches that responded well to medication and did 
not interfere with his work. 

b.  Tension headaches

As noted above, the veteran's headaches are rated as 
analogous to migraines under 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.

The Board notes that the rating schedule does not generally 
recognize headaches as a distinct disability, but only as a 
symptom of a disease or injury, for instance as residual to 
brain trauma.  Migraine is an exception by regulation.  Under 
38 C.F.R. § 4.124a, Diagnostic Code 8100, a 30 percent 
disability rating is awarded if there are characteristic 
prostrating attacks occurring on an average of once a month 
over the past several months.  A 10 percent evaluation is 
awarded if such prostrating attacks average one in two months 
over the past several months.  Less frequent attacks are 
evaluated as noncompensable.

The Board has reviewed the history of the veteran's headache 
complaints, noting complaints of constant headaches. Based on 
a review of the evidence, the Board finds that a 10 percent 
rating is warranted for tension headaches for such 
prostrating attacks averaging one in two months over the past 
several months.  Diagnostic Code 8100.  The evidence above 
shows that the veteran has been treated for severe headaches 
with strong medication, to include Tylenol 3, codeine, and 
Neurontin.  The veteran was prescribed a number of other 
medications for headache relief but they were ineffective.  
He reported that he would retreat to bed during a flare up.  
According to the December 2001 addendum, the veteran 
experienced daily tension headaches.

The Board finds that the fact that the veteran has been 
treated with various medications, to include codeine, lends 
probative weight to his contention that a compensable rating 
is warranted.  The VA examination reports and outpatient 
records indicate that he has received regular treatment for 
his headaches.  Accordingly, the Board finds that a 10 
percent rating is warranted for tension headaches for such 
prostrating attacks averaging one in two months over the past 
several months.  Diagnostic Code 8100.

A rating in excess of 10 percent is not warranted because the 
evidence does not more nearly approximate the criteria for 
the next highest rating under Diagnostic Code 8100.  The 
evidence does not support a finding of characteristic 
prostrating attacks occurring on an average of once a month 
over the past several months.  The VA examiner noted in the 
November 2001 examination report that the veteran's headaches 
were controlled with Tylenol 3 since February 2001, and that 
his daily tension headaches were controlled by medication. 

While the veteran may contend that a rating in excess of 10 
percent is warranted, the issue of whether the veteran 
experiences characteristic prostrating attacks occurring on 
an average of once a month over the past several months is 
one requiring competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Thus, although the veteran 
is competent to report his symptoms, insofar as the record 
does not reflect and he has not alleged that he has any 
medical expertise, his own opinions on matters requiring 
medical expertise are of no probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board thus looks to the competent medical evidence 
speaking to the nature and severity of the veteran's 
headaches.  Primarily, the evidence shows daily tension 
headaches that, as stated above, competent medical 
professionals have opined, are responding to medication.  

The veteran submitted an SSA decision dated in December 2001, 
in which the adjudicator found the veteran to be disabled by 
asthma, GERD, migraines, and PTSD.  The Board notes that it 
is not bound by the findings of another government agency.  
If the VA determines that a veteran is employable, and the 
Social Security Administration has determined otherwise, the 
VA must discuss this difference in its decision.  See 
Shoemaker, supra; see also Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-372 (1992) (Social Security Administration 
decision on unemployability is relevant to the VA's 
decision).  

Although the SSA decision is relevant to this claim, it does 
not support a rating in excess of 10 percent under Diagnostic 
Code 8100.  The SSA based its decision on the veteran's 
multiple disabilities and not just his service-connected 
tension headaches.  Furthermore, the veteran reported in a 
written statement received by the Board in January 2002, that 
the evidence to substantiate his claim before SSA is the same 
that he submitted to the RO.  Therefore, the Board finds that 
it is not necessary to obtain additional medical records from 
SSA.  

Accordingly, the Board finds that the objective medical 
evidence does not support a finding that the veteran has 
characteristic prostrating attacks occurring on an average of 
once a month over the past several months.  Therefore, a 
rating in excess of 10 percent disabling is not warranted 
under the schedular criteria.

c.  Residuals of a cyst on the left ear

As noted above, the veteran's residuals of a cyst of the left 
ear are rated under 38 C.F.R. § 4.118, Diagnostic Code 7819 
for new growths, benign skin.  Diagnostic Code 7819 
contemplates ratings for new growths, benign, skin, and rates 
under scars disfigurement, etc.  In addition, under 
Diagnostic Code 7819, unless otherwise provided, Diagnostic 
Codes 7807 through 7819 should be rated for eczema, dependent 
upon location, extent, and repugnant or otherwise disabling 
character of manifestations.

Diagnostic Code 7800 governs ratings for disfiguring scars of 
the head, face or neck.  Under the Diagnostic Code 7800, a 
noncompensable rating is assigned for a scar of slight 
disfigurement.  A 10 percent evaluation is in order where a 
scar is moderately disfiguring and involves the head, face or 
neck. 

Diagnostic Code 7803 provides a 10 percent evaluation for 
superficial poorly nourished scars with repeated ulcerations.  
Under Diagnostic Code 7804, a 10 percent evaluation is 
warranted for superficial scars, which are tender and painful 
on objective demonstration.  Diagnostic Code 7805 instructs 
that scars may be evaluated on the basis of any related 
limitation of function of the body parts, which they affect.  
Diagnostic Codes 7800, 7803, 7804, 7805 (2001).

Diagnostic Code 7806 governs ratings for eczema.  Under 
Diagnostic Code 7806, a 10 percent evaluation requires 
exfoliation, exudation or itching and involvement of an 
exposed surface or extensive area.  A noncompensable 
evaluation requires slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2001).

In this case, a compensable rating is not warranted under 
Diagnostic Code 7800 because, while the left ear is part of 
the head, the scar has not been described in the medical 
evidence as moderately disfiguring.  Compensable evaluations 
are not warranted under Diagnostic Codes 7803, 7804 or 7805 
for the left ear because the evidence does not more nearly 
approximate a superficial poorly nourished scar with repeated 
ulcerations, superficial scars, which are tender and painful 
on objective demonstration, or limitation of function of the 
left ear.  Diagnostic Codes 7800, 7803, 7804, 7805 (2001).

A compensable rating is not warranted under Diagnostic Code 
7806 because the medical evidence does not show exfoliation, 
exudation or itching and involvement of an exposed surface or 
extensive area.  The November 2000 VA examiner described the 
left ear as having thickened cartilage with no evidence of 
infection.  The criteria for a noncompensable evaluation 
requires slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area.  Diagnostic Code 
7806.  In this case, while the veteran's left ear is arguably 
"exposed" for rating purposes, nevertheless, the area 
described on the veteran's left ear is a "small area".  
Diagnostic Code 7806.  Furthermore, the November 2000 VA 
examiner did not describe exfoliation, exudation or itching.  
Therefore, the Board finds that a compensable rating for a 
cyst on the left ear is not warranted. 

As noted previously, competent medical evidence is required 
in order to substantiate a claim.  Thus, although the veteran 
is competent to report his that his left ear itches and 
causes him impairment, insofar as the record does not reflect 
and he has not alleged that he has any medical expertise, his 
own opinions on matters requiring medical expertise are of no 
probative value.  See Espiritu, 2 Vet. App. 492.

Accordingly, the Board finds that the objective medical 
evidence does not support a compensable rating for residuals 
of a cyst of the left ear.

d.  Conclusion

Finally, the Board has also given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) (2001), 
which provides for extra-schedular evaluations for 
exceptional cases.  Here, however, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards, so as to require this type of evaluation.  See 38 
C.F.R. § 3.321. The current evidence of record does not 
demonstrate that the veteran's tension headaches, or 
residuals of a cyst of the left ear, resulted in frequent 
periods of hospitalization, and there is no showing that when 
considered alone, either interferes with his occupation or 
daily activities.  Accordingly, with the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO, for 
referral of these issues to the VA Central Office for 
consideration of an extra-schedular evaluation, is not 
warranted.






(CONTINUED ON THE NEXT PAGE)

ORDER

New and material evidence has not been presented to reopen 
the claims for service connection for stomach problems, to 
include GERD and IBS, both claimed as due to undiagnosed 
illness; and residuals of influenza, including fatigue, 
claimed as due to undiagnosed illness; and short-term memory 
loss, claimed as due to undiagnosed illness, and the appeal 
in that regard is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, an increased 10 percent rating for tension 
headaches is granted.

A compensable rating for residuals of a cyst of the left ear 
is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

